Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-16 are pending. Claims 6-9, 11-12, and 14-16 have been amended.
Election/Restrictions
Election was made without traverse in the reply filed on December 22, 2021. Applicant’s election of Species C, Figs. 15-16 is acknowledged.
Information Disclosure Statement
The information disclosure statement filed December 22, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 4-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,675,799. Although the claims at issue are claim 1 of the ‘799 patent teaches each and every element of claims 1 and 6-7, claim 2 of the ‘799 patent teaches each and every element of claims 2 and 4-5, and claim 3 of the ‘799 patent teaches each and every element of claim 8.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the third translation assembly."  There is insufficient antecedent basis for this limitation in the claim. Claims 10-16 rejected as depending from claim 9. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hehl (US 5,388,983).
Regarding claim 1, Hehl discloses an apparatus for aligning an outlet of an injection unit with an inlet of a mold mounted between platens of a molding machine (horizontally closing mold closing unit F, col. 5 ll. 59 to col. 6 ll. 10), the apparatus comprising: a positioning assembly interconnecting the injection unit to the molding machine (sliding on rods 23 transverse to injection axis, col. 6 ll. 11-24), the positioning assembly including a first translation assembly configured to engender a first movement of the injection unit outlet along a translation plane (sliding on rods 23 transverse to injection axis, col. 6 ll. 11-24), and a second translation assembly configured to engender a second movement of the injection unit outlet along the translation plane (structure for swiveling on swiveling point P, Fig. 7), and a brake assembly extending between the first translation assembly and the second translation assembly (stop mechanism R, col. 8 ll. 59-66), the brake assembly configured to selectively create a compressive force between the first and second translation assemblies to maintain the position of the injection unit outlet (stop mechanism R bolted together that can be loosened, col. 8 ll. 49-58).  

Regarding claim 3, and restated for application exclusively to claim 3, Hehl discloses an apparatus for aligning an outlet of an injection unit with an inlet of a mold mounted between platens of a molding machine (horizontally closing mold closing unit F, col. 5 ll. 59 to col. 6 ll. 10), the apparatus comprising: a positioning assembly interconnecting the injection unit to the molding machine (sliding on rods 23 transverse to injection axis, col. 6 ll. 11-24), the positioning assembly including a first translation assembly configured to engender a first movement of the injection unit outlet along a translation plane (sliding on rods 23 transverse to injection axis, col. 6 ll. 11-24), and a second translation assembly configured to engender a second movement of the injection unit outlet along the translation plane hydraulic drive cylinders for axial movement of injection molding machine against injection molds 31, 31’ along rods 22, col. 6 ll. 26-43), and a brake assembly extending between the first translation assembly and the second translation assembly (stop mechanism R, col. 8 ll. 59-66), the brake assembly configured to selectively create a compressive force between the first and second translation assemblies to maintain the position of the injection unit outlet (stop mechanism R bolted together that can be loosened, col. 8 ll. 49-58), wherein the first movement is a linear translation movement (sliding on rods 23 transverse to injection axis, col. 6 ll. 11-24), wherein the second movement is a linear translation movement that is substantially perpendicuar to the first movement (axial movement perpendicular to shifting direction; first movement is sliding on rods 23 transverse to injection axis, col. 6 ll. 11-24).

Regarding claim 5, Hehl discloses a third translation assembly configured to engender a third movement of the injection unit along the translation plane (hydraulic drive cylinders for axial movement of injection molding machine against injection molds 31, 31’ along rods 22, col. 6 ll. 26-43), wherein the third movement is a linear translation movement that is substantially perpendicular to the first movement (axial movement perpendicular to shifting direction; first movement is sliding on rods 23 transverse to injection axis, col. 6 ll. 11-24).

Claim(s) 1-2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kestle (WO 2014/059528).
Regarding claim 1, Kestle discloses an apparatus (positioning apparatus 100, [0036], Figs. 1A-2B) for aligning an outlet of an injection unit with an inlet of a mold mounted between platens of a molding machine ([0041]), the apparatus comprising: a positioning assembly (positioning assembly 111, [0041], Figs. 1A-2B) interconnecting the injection unit (injection unit 101, [0036], [0041], Fig. 1A) to the molding machine ([0041], Figs. 8, 9), the positioning assembly including a first translation assembly configured to engender a first movement of the injection unit outlet along a translation plane (linear positioning assembly 115, [0041], Figs. 1B-C, 2A), and a second translation assembly configured to engender a second movement of the injection unit outlet along the translation plane (angular positioning assembly 113, [0041], Figs. 1B-3B), and a brake assembly (friction clamp 325A, [0047], Fig. 3A) extending between the first translation assembly (linear positioning assembly 115) and the second translation assembly 
	Regarding claim 2, Kestle discloses wherein the first movement is a linear translation movement (linear positioning assembly 115 permits linear movement, [0041]).
Regarding claim 4, Kestle discloses wherein the second movement is a rotational movement (angular positioning assembly 113 permits rotational movement, [0041]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 4, 6, 9, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schad (US 2011/0151048) in view of Kestle (WO 2014/059528).
Regarding claim 1, Schad discloses an apparatus (injection molding machine 100, [0051], Fig.1) for aligning an outlet of an injection unit with an inlet of a mold mounted between platens of a molding machine (injection unit 116 for platens 112 and 114, [0050-52], Fig. 1), the apparatus comprising: a positioning assembly (injection unit mounting apparatus 118, [0051], Fig. 1) interconnecting the injection unit (injection unit 116, [0050-52], Fig. 1) to the molding machine (injection molding machine 100, [0051], Fig.1), the positioning assembly including a 
Schad teaches an apparatus substantially as claimed. Schad does not disclose a brake assembly extending between the first translation assembly and the second translation assembly, the brake assembly configured to selectively create a compressive force between the first and second translation assemblies to maintain the position of the injection unit outlet.
However, in the same field of endeavor of positioning assemblies for injection molding machines, Kestle teaches a brake assembly (friction clamp 325A, [0047], Fig. 3A) extending between the first translation assembly (linear positioning assembly 115) and the second translation assembly (angular positioning assembly 113), the brake assembly configured to selectively create a compressive force (clamps provide a compressive force) between the first and second translation assemblies to maintain the position of the injection unit outlet (flange 327 of fixed rotary part 317 engages linear positioning assembly 115, locking friction clamp 325A clamps fixed rotary part 317 to movable rotary part 318 creating a compressive force to maintain position, [0046-47]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Schad to add friction clamps to secure linear support 126 and swivel seat 200 together when rotational movement is not desired to prevent damage to components as taught by [0047] of Kestle.

Regarding claim 4, Schad as modified teacheswherein the second movement is a rotational movement (swivel seat 200 of retainer 128 permits rotational movement, Schad [0070], Figs. 6-7).
	Regarding claim 6, Schad as modified teaches wherein the first translation assembly (linear support 126, Schad [0053], Figs. 2, 4) includes a a first plate (carriage-like retainer 128 coupled to linear support 126, Schad [0053]) and a projection  that extends upward from the first plate (swivel member 180 extends up from retainer 128, Schad [0066], Fig. 4), and the second translation assembly includes a second plate (swivel seat 200 of retainer 128, Schad [0070], Figs. 6-7) having a central opening configured to receive the projection such that the second translation assembly is rotatable around the projection (seat bore 202, Schad [0070], Fig. 7).
Regarding claim 9, Schad as modified teaches wherein the [first] translation assembly includes a pair of slider guides coupled to the second plate (two parallel rail members 130, Schad [0054]; due to the antecedent basis issue, claim 9 is interpreted as if the first translation assembly is being referenced), and a moving linear positioning assembly that includes a base plate having a pair of slide rails coupled to the base plate (upper slide surface 132, Schad [0054]), the slide rails configured to be received within and slide with respect to the slider guides (Shad [0054]).
Regarding claim 11, Schad as modified substantially teaches an apparatus as claimed. Schad does not disclose gear rack coupled to the base plate; and a second gear box coupled to 
However, Kestle teaches a gear rack (lead nut 435, [0051], Figs. 4, 4A) coupled to the base plate (linear part 229, [0051], Figs. 4, 4A); and a second gear box (lead screw 434 coupled to end support 438, [0052], Figs. 4, 4A) coupled to the movable angular positioning member (movable rotary part 318 coupled to linear part 229 coupled to linear part 430 which is coupled to end support 438, [0049-52], Figs. 4, 4A), the second gear box drivably engaged with the gear rack (lead screw 434 drivably engaged with lead nut 435, [0051]) and having an adjustment member (handle 419, [0051], Figs. 4, 4A), wherein rotation of the adjustment member (rotation of handle 419 drives rotation of lead screw 434, [0051], Figs. 4, 4A) causes the gear rack (lead nut 435) and the base plate (linear part 229, [0051]) to translate linearly.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the apparatus of Schad to use a gear box driving a lead screw to move the carriage-like retainer 128 because Schad is silent on how to move the carriage-like retainer 128 linearly along the sliding support and [0049-52] of Kestle teaches how to do so.
Regarding claim 12, Schad as modified teaches a bearing plate (annular abutment surface 206, Schad [0071]) attached to the top surface of the movable angular positioning member (abutment surface 206 attached to upper bore potion 202a, [0071]), the bearing plate .
Allowable Subject Matter
Claims 7-8, 10 and 13-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Regarding claim 7, Schad and Kestle, neither alone nor in combination with the prior art teaches a plurality of biasing members configured to provide an upward force against the second plate from the first plate.
	Regarding claim 8, Schad and Kestle, neither alone nor in combination with the prior art teaches a toothed ring that extends upward from the first plate; and a gear box coupled to the second translation assembly, the gear box driveably engaged with the toothed ring and having an adjustment member, wherein rotation of the adjustment member causes the second translation assembly to rotate about the projection. Specifically, the prior art does not teach a toothed ring that extends upward from the first plate that is involved in rotating the second translation assembly.
Regarding claim 10, Schad and Kestle, neither alone nor in combination with the prior art teaches a biasing member between each respective slider guide and the second plate, each biasing member biasing a respective slider guide upwardly. Neither Schad nor Kestle could be readily modified to teach the elements of claim 10.
	Regarding claims 13-16, the prior art does not teach or suggest a T-nut as claimed consistent with the limitations of parent claims 1, 6, and 12.
Conclusion
Schad (US 8,221,113) teaches subject matter similar to Schad (US 2011/0151048), cited above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726